Case 1:18-cv-24594-CMA Document 87 Entered on FLSD Docket 12/02/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-24594-CIV-ALTONAGA/Goodman

  ELGIN HILLIARD, SR.,

         Plaintiff,
  v.

  THE HIALEAH HOUSING
  AUTHORITY,

        Defendant.
  ________________________/

                                                ORDER

         THIS CAUSE came before the Court on Plaintiff, Elgin Hilliard, Sr.’s Motion in Limine

  to Preclude the Introduction of Character Evidence Regarding Plaintiff [ECF No. 84], filed

  November 29, 2019. Local Rule 7.1(a)(3) of the U.S. District Court for the Southern District of

  Florida provides:

         Prior to filing any motion in a civil case, . . . counsel for the movant shall confer
         (orally or in writing), or make reasonable effort to confer (orally or in writing), with
         all parties or non-parties who may be affected by the relief sought in the motion in
         a good faith effort to resolve by agreement the issues to be raised in the motion. . .
         . At the end of the motion, and above the signature block, counsel for the moving
         party shall certify . . . counsel for the movant has made reasonable efforts to confer
         . . . which efforts shall be identified with specificity in the statement (including the
         date, time, and manner of each effort), but has been unable to do so.

  Id. (alterations and emphasis added). The Rule further states “[f]ailure to comply . . . may be cause

  for the Court to grant or deny the motion and impose on counsel an appropriate sanction.” Id.

  (alterations added).

         The Motion states Plaintiff’s counsel “was unable to confer with counsel for Defendant in

  a good faith effort to resolve the issues raised in the instant motion due to the Thanksgiving

  holiday.” (Mot. 7). Aside from this reference to the Thanksgiving holiday, the Motion fails to
Case 1:18-cv-24594-CMA Document 87 Entered on FLSD Docket 12/02/2019 Page 2 of 2
                                               CASE NO. 18-24594-CIV-ALTONAGA/Goodman


  state what reasonable efforts, if any, were taken to confer with Defendant’s counsel prior to the

  deadline for filing motions in limine.

         Accordingly, it is

         ORDERED AND ADJUDGED that the Motion in Limine to Preclude the Introduction of

  Character Evidence Regarding Plaintiff [ECF No. 84] is DENIED without prejudice.

         DONE AND ORDERED in Miami, Florida, this 2nd day of December, 2019.



                                                      _________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                 2
